Case 1:17-cr-00151-MAC-KFG Document 196 Filed 04/09/20 Page 1 of 2 PageID #: 2091



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                BEAUMONT DIVISION

  UNITED STATES OF AMERICA                      §
                                                §
  v.                                            §       No. 1:17-CR-00151
                                                §       (Judge Marcia Crone)
  MOHAMED IBRAHIM AHMED                         §
  a.k.a. “Talha”, “Mohammed El Eritri”,         §
  “Abu Zakaria”                                 §

                  NOTICE OF INTENT TO REQUEST REDACTION

         Notice is hereby given that a statement of redaction will be submitted to the court

  reporter within 21 days from the filing of the transcript with the Clerk of Court. The

  proceedings occurred on 12/03/2019 and 12/04/2019 and were reported by Christina

  Bickham, the court reporter.

         Dated: April 9, 2020
                                            Respectfully submitted,

                                            JOSEPH D. BROWN
                                            UNITED STATES ATTORNEY


                                            CHRISTOPHER RAPP
                                            Assistant United States Attorney
                                            Eastern District of Texas

                                            /s/
                                            ALICIA H COOK
                                            STEPHANIE SWEETEN
                                            Trial Attorneys
                                            Counterterrorism Section
                                            National Security Division
                                            Department of Justice
Case 1:17-cr-00151-MAC-KFG Document 196 Filed 04/09/20 Page 2 of 2 PageID #: 2092




                               CERTIFICATE OF SERVICE

  I hereby certify that on April 9, 2020, a true and correct copy of the foregoing instrument
  was sent to the defendant and the court reporter.


                                            /s/ ALICIA H COOK
